Citation Nr: 0306017	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.	By a June 1974 decision, the Board denied service 
connection for defective
hearing, left. 

2.	Evidence received subsequent to the June 1974 Board 
decision is new and so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
left ear hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 5108 (West 1991); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R.           § 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's July 1999 Remand, the RO 
readjudicated the veteran's claim under the new standard for 
determining whether new and material has been submitted set 
forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
RO also considered new criteria set forth in 38 C.F.R. §§ 
4.85-4.87a.  The RO continued the denial and issued a 
Supplemental Statement of the Case (SSOC) in January 2000.  
By a letter dated in January 2000, the RO gave the veteran 
the opportunity to make any comment desired within 60 days, 
concerning the SSOC.  The RO also scheduled the veteran for a 
travel board hearing.  Based on the foregoing actions, the RO 
complied with the Remand instructions.   Stegall v. West, 11 
Vet. App. 268 (1998).

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify.  The Board finds that 
the RO informed the veteran of the evidence needed to reopen 
his claim under the Hodge standard, as set forth in the 
January 2000 and June 2002 Supplemental Statements of the 
Case (SSOC).  The January 2002 SSOC provided the veteran with 
notice of the new laws and regulations pertaining to claims 
to reopen disallowed claims filed on or after August 29, 
2001.  As the veteran filed his claim prior to that date, the 
change in laws and regulations do not apply to his claim.  
The June 2002 SSOC and cover letter also provided the veteran 
with notice of the VCAA and VA's duties there under.  No 
further notice appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also obtained 
private medical records and VA treatment records identified 
by the veteran.  The veteran's travel board hearing was held 
in December 2002.  The requirements under the law as pertains 
to new and material evidence claims have been met, and the 
Board will proceed with appellate review.  

A review of the claims file reveals that the claim for 
service connection for left ear hearing loss was previously 
denied by a June 1974 Board decision.  The veteran was mailed 
a copy of this decision in June 1974.  

Evidence associated with the claims file prior to the Board's 
June 1974 decision follows.  Service medical records showed 
that the veteran's April 1944 enlistment examination report 
revealed that the veteran's hearing acuity was 15/15, 
bilaterally.  The May 1946 separation examination report 
showed that whispered voice testing revealed hearing acuity 
of 0/15 in the right ear and 15/15 in the left ear.  The July 
1972 letter from Dr. P.R.Z. noted that the audiogram on the 
left ear was within normal limits with the exception of a 
slight drop in the high frequencies.  The August 1972 report 
from Dr. K.P.B. and medical records dated in July 1959 and 
January 1973 from Dr. R.M.F. made no references to the left 
ear.  The February 1973 VA examination report noted that the 
speech reception threshold in the left ear was 0 and the 
speech discrimination score was 92 percent.  Mild 
sensorineural loss in the left ear was noted.  VA treatment 
records dated in February 1973 and October 1973 noted that 
the veteran's hearing aid (issued in August 1973) was 
malfunctioning in October 1973.  

The June 1974 Board decision shows that the basis for the 
denial was that defective hearing of the left ear was not 
shown to have been present in service and was initially 
demonstrated in 1973.  The Board also found that there was no 
causal relationship between the service-connected hearing 
loss on the right and the mild sensorineural hearing loss on 
the left.  Under Hodge, the veteran need only present new and 
material evidence that ought to be considered in order to 
fairly decide the merits of the claim.  The Board finds that 
some evidence submitted after the June 1974 Board decision is 
new and material.

The April 1985 and October 1996 VA examination reports show 
that the veteran currently has a left ear hearing impairment 
as defined under 38 C.F.R. § 3.385.  The April 1985 report 
further shows that the examiner noted that the veteran wore a 
hearing aid for the left ear.  The October 1996 report shows 
that the veteran related that he was exposed to loud noise in 
the military from guns, cannons, and bombs.  It was noted 
that the veteran wore VA issued hearing aids binaurally.   
The April 1985 and October 1996 VA examination reports are 
new and material as they bear directly on the question of 
whether the veteran currently has a disorder upon which 
compensation benefits may be based.  The May 1997 statement 
from the veteran shows that he contended that the hearing 
loss in his left ear was caused by his right ear hearing 
loss.  No such relationship was noted on the audiogram he 
submitted with his statement.  The veteran further contended 
that surgery he underwent on his neck affected the hearing in 
his left ear.  Private medical records from Tulane University 
Medical Center and VA treatment records note that the veteran 
underwent an anterior cervical fusion but do not show any 
relationship between the veteran's left ear hearing loss, the 
surgery, and service.  The veteran presented sworn testimony 
at a hearing before the undersigned in December 2002.  The 
veteran testified that he was involved in a battle near the 
Rhine River in Germany during World War II in 1945, during 
which time he was exposed to an explosion.  After the 
explosion, he experienced ringing in both ears.  He testified 
that he did not seek medical attention.  He maintained that 
he detected some hearing loss but did not recall if it was in 
both ears.  He also claimed that German rounds were fired at 
him.  The veteran affirmed that no medical doctor had related 
his left ear hearing loss to the in-service incident.  The 
veteran indicated that he believed that problems with his 
left ear were due to this incident.  

The Board finds that statements the veteran made at the 
October 1996 VA examination pertaining to his exposure to 
noise during service and testimony presented at the travel 
board hearing bear directly on the question of whether the 
veteran's left ear hearing loss is related to service.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The 
veteran has essentially described for the first time a 
combat-like scenario in which he purportedly sustained 
hearing loss in his left ear.  The credibility of his 
statements is presumed.  The veteran's DD Form 214 shows that 
he was involved in the Rhineland Central Europe campaign and 
that he was in the European Theater of Operations from 
February 1945 to July 1945.  Thus, he might be entitled to 
the presumption of service incurrence set forth under 
38 U.S.C.A. § 1154(b).

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board will 
defer disposition of the merits of the veteran's claim until 
additional development is completed.  The veteran shall be 
provided with a VA examination and a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002). 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and to this extent the claim is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

